Citation Nr: 1116697	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  08-27 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a puncture wound of the left foot.  

2.  Entitlement to service connection for right wrist carpal tunnel syndrome.  

3.  Entitlement to service connection for left wrist carpal tunnel syndrome.  

4.  Entitlement to service connection for vocal cord polyps.  

5.  Entitlement to service connection for benign fibrocystic disease of the left breast.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1978 to August 1978 and from January 2003 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Lincoln, Nebraska, denying the claims currently on appeal.  

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge at the RO in Lincoln, Nebraska in March 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  The Veteran's right wrist carpal tunnel syndrome was not aggravated by her active military service, and her right wrist mass did not develop during, or as a result of, active military service.  

2.  The Veteran's preexisting condition manifested by vocal cord polyps was not permanently aggravated as a result of active military service.  

3.  The Veteran's fibrocystic disease of the left breast is a preexisting condition that was not permanently aggravated as a result of active military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for right carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.306(b) (2010).

2.  The criteria for establishing entitlement to service connection for vocal cord polyps have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.306(b) (2010).

3.  The criteria for establishing entitlement to service connection for benign fibrocystic disease of the left breast have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.306(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in February 2006, March 2006, and July 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and her representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Withdrawn Claims

The Veteran perfected an appeal from a November 2006 rating decision that, in pertinent part, denied entitlement to service connection for the residuals of a puncture wound of the left foot and left carpal tunnel syndrome.  During her March 2010 hearing, the Veteran expressed her intent to withdraw these claims.  An appeal may be withdrawn at any time before a decision is rendered by the Board.  38 C.F.R. § 20.204(b) (2010).  Once the Veteran withdrew these issues, there remained no allegations of error of fact or law for appellate consideration.  The Board no longer has jurisdiction to review these issues on appeal and they are dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2010).  

Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

For purposes of basic entitlement to service-connection, 38 U.S.C.A. § 1111 provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

38 U.S.C.A. § 1153 requires some increase in the severity of the preexisting condition causally related to military service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service.  38 C.F.R. § 4.22.  

Finally, 38 C.F.R. § 3.303(c) automatically excludes certain disorders from service connection.  Thus, congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not "diseases or injuries" within the meaning of applicable legislation.  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  



Right Carpal Tunnel Syndrome

The Veteran contends that she is entitled to service connection for right carpal tunnel syndrome.  Specifically, the Veteran has indicated that she suffers from residuals of a mass removed from her right wrist which she believes to be related to military service.  However, as outlined below, the preponderance of the evidence of record demonstrates that this condition did not manifest during, or as a result of, active military service.  

Service treatment records from the Veteran's first period of active duty in 1978 fail to suggest that the Veteran suffered from any symptomatology related to carpal tunnel syndrome or a right wrist mass.  According to a July 2002 Army Reserve examination, the Veteran underwent carpal tunnel repair when she was 34 years old.  In her RO hearing, the Veteran clarified that she underwent the carpal tunnel release procedure in July 2002.  The Veteran was not serving on active duty at this time.  The Veteran's service treatment records for her period of active duty from January 2003 to June 2004 do not reflect that the Veteran suffered from any symptomatology of carpal tunnel syndrome of the right wrist, or, that a mass developed in her right wrist during active military service.  

Post-service treatment records also do not reflect that the Veteran suffers from right carpal tunnel syndrome or a mass of the right wrist as a result of her active military service.  According to a February 2008 VA outpatient treatment record, the Veteran had an excision of a mass in the right hypothenar eminence.  It was noted that the mass was benign, and there was no suggestion that this mass was somehow related to military service.  A February 2009 Gulf War examination also revealed no abnormalities of the upper extremities and radial pulses were normal.  During an August 2009 VA examination of the spine, a neurological evaluation of the upper extremities was also within normal limits.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for right carpal tunnel syndrome, or, a later removed mass of the right wrist.  There is no evidence of symptomatology of either condition during a period of active military service and none of the post-service medical evidence of record suggests any possible relationship between this condition and military service.  As such, service connection is not warranted.  

During her March 2010 hearing, the Veteran indicated that while she did not know the etiological origins of her right wrist mass, she suspected it may be due to military service.  However, while the Board has considered this assertion, there is no evidence of record to support it and the Veteran herself has admitted that she does not know this to be true.  As such, the Veteran's testimony does not demonstrate entitlement to service connection.  

The Veteran also testified during her January 2009 RO hearing that she believed her preexisting carpal tunnel syndrome may have been aggravated by military service or her right wrist mass.  As already noted, 38 U.S.C.A. § 1153 requires some increase in the severity of the preexisting condition causally related to military service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  In the present case, there is no evidence to demonstrate that the Veteran's right wrist mass was somehow related to military service, and post-service examinations have revealed the upper extremities to be normal neurologically.  As such, the evidence demonstrates that the Veteran's preexisting right carpal tunnel syndrome was not permanently aggravated as a result of active military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for right wrist carpal tunnel syndrome must be denied.

Vocal Cord Polyps

The Veteran contends that she is entitled to service connection for a condition manifested by vocal cord polyps.  However, the preponderance of the evidence of record demonstrates that this disability did not manifest during, or as a result of, active military service.  As such, service connection is not warranted.  

There is no evidence of this condition during the Veteran's first period of active duty in 1978.  According to a July 2002 Army Reserve retention examination, the Veteran previously had a polyp removed from her vocal cords.  Subsequent active duty records do not indicate that she suffered from a recurrent vocal cord polyp or any associated symptomatology during her active military service.  Therefore, there is no evidence of treatment for this condition during a period of active duty.  

Post-service treatment records also fail to demonstrate that the Veteran's vocal cord condition was aggravated by military service or that new polyps developed as a result of military service.  According to an April 2007 VA outpatient treatment record, the Veteran was seen with a two to three year history of hoarseness.  The Veteran reported that she previously had a true vocal cord polyp removed in approximately 2001.  A subsequent laryngoscopy was performed in April 2007, revealing two true vocal cord polyps.  These polyps were subsequently excised in August 2007, and it was not suggested that these polyps developed as a result of military service.  A June 2009 ultrasound revealed stable nodules of the thyroid.  

The Veteran was also afforded a Gulf War examination in February 2009.  The Veteran reported having vocal cord polyps removed following her return from Iraq.  The examiner did not offer an opinion regarding the etiology of these polyps and it was concluded that the Veteran did not suffer from any undiagnosed conditions known as Gulf War Syndrome.  

The preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for her vocal cord polyps.  The evidence demonstrates that the Veteran first suffered from vocal cord polyps prior to her reenlistment into active duty.  While the evidence demonstrates that the Veteran had vocal cord polyps removed following service in 2007, this was several years after the Veteran's separation from active duty.  There is no competent evidence of record relating this condition to active military service.  Therefore, the preponderance of the evidence demonstrates that this condition did not manifest during, or as a result of, active military service.  

There is also no evidence to suggest that this condition was somehow aggravated by the Veteran's active military service.  As already noted, 38 U.S.C.A. § 1153 requires some increase in the severity of the preexisting condition causally related to military service.  Jensen, 19 F.3d at 1417.  There is no evidence of treatment or complaints regarding this condition during a period of active duty and the Veteran herself testified in March 2010 that her more recent vocal polyps were no worse than the one she had removed in 2002, which was larger.  Therefore, the preponderance of the evidence of record demonstrates that this condition was not permanently aggravated by active duty.  

The Board has considered the testimony provided by the Veteran in support of her claim in reaching the above decisions.  In March 2010, the Veteran testified that she believed her vocal cord polyps were related to her exposure to burning garbage, munitions, and other materials while serving in the Middle East.  However, the record contains no medical evidence to support this assertion.  The record demonstrates that the Veteran's vocal cord polyps occurred prior to any service in the Middle East and there is no evidence of permanent aggravation due to military service.  Also, while the Veteran is competent to testify to her experiences and symptomatology, she is not competent to offer a medical opinion as complex as one linking her recurrent vocal cord polyps to exposure to burning materials.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  As such, the Veteran's testimony does not demonstrate entitlement to service connection.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for vocal cord polyps must be denied.



	(CONTINUED ON NEXT PAGE)
Benign Fibrocystic Disease of the Left Breast

The Veteran contends that she is entitled to service connection for fibrocystic disease of the left breast.  However, as outlined below, this is not a disability for which service connection is warranted.  As such, the claim must be denied.  

The Veteran's January 2003 predeployment examination notes that she had a preexisting history of bilateral breast cysts.  Therefore, the evidence of record confirms that this was a preexisting condition.  According to a February 2004 service treatment record, the Veteran suffered from fibroid cystitis in both breasts.  She sought treatment upon noticing a lump in the left breast.  Radiologic examination in April 2004 revealed no evidence of malignancy.  May 2004 service treatment records demonstrate that the Veteran had a left breast cyst aspirated.  It was noted that the issue was completely resolved after aspiration.  Therefore, there is no in-service evidence of a permanent aggravation of this condition.  

The Veteran underwent a mammogram in July 2005.  Three simple left breast cysts corresponding to palpable abnormalities were found.  The Veteran was diagnosed with no complex cystic masses or solid nodules and it was recommended that she continue routine mammographic screening.  A May 2008 mammogram revealed no radiographic evidence for malignancy in either breast.  

The Veteran was afforded a VA examination for this condition in July 2006.  It was noted that she had a little bit of tenderness in the right axilla with a scar that was a little red compared to the surrounding skin.  The Veteran reported that her tenderness began in approximately 2002.  Examination revealed three simple left breast cysts corresponding to palpable abnormalities.  The examiner concluded that there were no complex cystic masses or solid nodules.  A mammogram revealed no radiographic evidence of malignancy in either breast.  The Veteran was diagnosed with benign fibrocystic disease of the left breast.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for benign fibrocystic disease of the left breast.  The evidence of record does not establish that this condition is a disability that manifested during, or as a result of, active military service.  Fibrocystic disease of the breast is a condition occurring as a result of an exaggeration and distortion of the cyclic breast changes that normally occur in the menstrual cycle.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 540 (31st Ed. 2007).  There is no evidence of record suggesting any relationship between the Veteran's preexisting cystic changes and a period of active military service.  Also, post-service treatment records have continued to reveal that this is a benign condition and the record does not demonstrate that the Veteran has suffered any chronic residuals as a result of her in-service aspirated cyst, aside from scarring, which has already been service-connected.  As such, there is no evidence of permanent aggravation above the natural progress of this condition as a result of active military service.  See 38 U.S.C.A. § 1153.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for benign fibrocystic disease of the left breast must be denied.


ORDER

Entitlement to service connection for right carpal tunnel syndrome is denied.  

Entitlement to service connection for a vocal cord polyp is denied.  

Entitlement to service connection for benign fibrocystic disease of the left breast is denied.  

Entitlement to service connection for the residuals of a puncture wound of the left foot is dismissed.  

Entitlement to service connection for left carpal tunnel syndrome is dismissed.  





______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


